Citation Nr: 0603270	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  03-12 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to an increased rating for residuals of 
tonsillectomy with resultant chronic pharyngitis and 
dysphagia, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to April 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and June 2004 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

A hearing was held before the undersigned traveling Veterans 
Law Judge of the Board, at the RO, in September 2005.

The issue of entitlement to an increased rating for residuals 
of tonsillectomy with resultant chronic pharyngitis and 
dysphagia is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not manifest in service or within 1 year 
of service separation and is unrelated to service.  

2.  The veteran does not have a current diagnosis of left 
knee disability.




CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in service, 
and may not be presumed to have been incurred or aggravated 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  A left knee disability was not incurred or aggravated in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension

Hypertension may be service-connected if it is due to disease 
or injury which was incurred in or aggravated by service or 
if it was manifest to a degree of 10 percent within 1 year of 
service separation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  In this case, the 
preponderance of the evidence is against service connection 
for hypertension.  

The VA treatment records in 2003 document the diagnosis and 
treatment of hypertension currently.  Although the veteran 
has testified that he was told that he had hypertension in 
service, the service medical records do not refer to a 
diagnosis of hypertension, and, at service discharge, his 
blood pressure was recorded as 120/70 and his heart and 
vascular system were evaluated as normal at that time.  All 
of this is probative negative evidence against hypertension 
being manifest in service.  Additionally, the veteran is 
unable to indicate that hypertension was diagnosed in 
service, as he is a layperson.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Accordingly, his statements to this effect, even in 
testimony, are of no probative value.  

The evidence does not document the presence of hypertension 
prior to an April 1973 VA examination, which recorded blood 
pressure of 150/90, although there was no diagnosis of 
hypertension made then.  The report of the veteran's March 
1978 VA examination indicates that, as far as he knew, he had 
never been on medication for his heart, and that he reported 
having been hospitalized in November 1977 for suspected 
angina pectoris, but that heart disease was not confirmed.  
His blood pressure was recorded as 130/90 at the March 1978 
examination.  

The earliest reference to hypertension of record is contained 
in an October 1995 hospital record that refers to a history 
of hypertension, although an initial patient evaluation in 
September 1995 states that he had no previous history of 
hypertension.  At that evaluation, his blood pressure was 
recorded as 150/106, but there was no diagnosis of 
hypertension listed.  None of the medical records and reports 
contained in the claims folder link the veteran's current 
hypertension to his military service.

In sum, the preponderance of the evidence indicates that 
hypertension was not incurred in or aggravated by service or 
manifest to a degree of 10 percent within 1 year of service 
discharge.  Under the circumstances, service connection is 
not warranted for hypertension.

Left knee disability

Service connection may be granted for left knee disability 
which was the result of disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

The veteran did sustain a left knee injury during his 
military service.  In September 1952, a left knee contusion 
caused by a blunt instrument was treated.  Physical 
examination revealed a contusion of his left knee with the 
peripatellar region swollen and erythematous.  His testimony 
indicates that this occurred when a wrench slipped and hit 
his knee when he was changing a tank track.  

Although there is evidence of a left knee injury during 
service, this claim must fail because of the absence of a 
current diagnosis of left knee disability.  The veteran 
reported in 2005 that he has had a knot on his left knee, the 
size of a hen egg, ever since the injury, but the veteran's 
service medical records after the September 1952 injury do 
not support continuation of symptomatology from the left knee 
injury, and the service separation examination, containing a 
report that clinical evaluation of the left knee was normal, 
is negative evidence refuting this alleged chronicity.  
Moreover, the post-service treatment records do not refer to 
a current left knee disability.  There were examinations of 
the veteran's lower extremities in the late 1960's and 1970 -
- when he was complaining of low back problems with 
radiculopathy -- without any left knee knot the size of a hen 
egg or any other left knee symptomatology or diagnoses being 
reported.  These facts all jointly undercut chronicity since 
service of the claimed left knee disability.  

In light of the above, service connection for left knee 
disability is not warranted. The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).


VA has satisfied its duty to notify.  In January and March 
2004 letters from the RO to the claimant, the claimant was 
specifically advised of the type of evidence that would 
establish the claim, what evidence the claimant should 
provide, and what evidence VA would obtain, and the claimant 
was afforded additional time to submit such evidence. The 
claimant was also provided notice that the claimant should 
submit pertinent evidence in the claimant's possession. The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim. 
Moreover, the claimant was given the text of 38 C.F.R. 
§ 3.159, concerning these respective duties, in a January 
2003 statement of the case.

The VCAA notice preceded the adjudication of the left knee 
and hypertension claims. 

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions. 
The claimant was specifically advised of the type of evidence 
that would establish the claim. The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient. 

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A. In the instant case, VA has made reasonable efforts 
to develop the record.  Service medical records and 
identified obtainable post-service medical records have been 
obtained, as have statements and testimony.  The Board finds 
that VA has done everything reasonably possible to assist the 
claimant. 

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.131. 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This third element could be satisfied 
by competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4). 

Concerning hypertension, there is no competent evidence of an 
event, injury or disease in service, or of hypertension 
manifesting during the initial post-service year.  As for the 
claimed left knee disability, the record does not contain 
competent evidence to indicate that the claimed disability or 
symptoms may be associated with the injury in service, 
including competent evidence showing post-service treatment 
for a left knee condition.  Therefore, the Board concludes 
that examination for these claimed disabilities is not 
necessary to decide these claims.

Accordingly, the Board concludes it is permitted to proceed, 
as specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise the claimant to obtain. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claim and the 
evidence necessary to complete the application. Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied. 

As such, the Board finds that the development requirements of 
the VCAA have also been met. VA has done everything 
reasonably possible to assist the claimant. Accordingly, 
appellate review is permitted.




ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for left knee disability is 
denied.


REMAND

The veteran's residuals of tonsillectomy with resultant 
chronic pharyngitis and dysphagia are currently rated as 10 
percent disabling under Diagnostic Code 6516, laryngitis.  
Remand is required because the statement of the case was 
issued in January 2003, and, subsequently, there have been 
submitted VA treatment records and reports from later in 2003 
into 2005.  They have not been considered by the RO and must 
be, prior to any Board consideration of them.

The Board notes that the RO, in a January 2004 letter, 
erroneously informed the veteran that his VA Form 9 received 
in May 2003 was not timely, and that it would be treated as a 
new claim. The VA Form 9 was also annotated to this effect, 
but the notation was later crossed out, and the VA Form 9 was 
annotated as timely in January 2004.  Nonetheless, the RO 
apparently ceased work on the appeal.  Consequently, 
additional action must be taken on this appeal.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The RO should consider the veteran's 
tonsillectomy residuals claim in light 
of all of the relevant evidence, 
including that received after the 
January 2003 Statement of the Case.  

2.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


